                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KAMREE MILLER,                                      Case No. 18-cv-07323-EMC
                                   8                      Plaintiff,
                                                                                             ORDER RE DEFENDANTS’ MOTIONS
                                   9               v.                                        TO DISMISS
                                  10     FRANK MERANDA, et al.,                              Docket Nos. 15, 18
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Kamree Miller has filed suit against two CHP officers, both in their individual and

                                  14   official capacities: (1) Officer Frank Meranda and (2) Sgt. Keerat Lal (Officer Meranda’s

                                  15   supervisor). The claims she has asserted against the CHP officers relate to alleged sexual

                                  16   harassment by Officer Meranda. Currently pending before the Court are two motions to dismiss,

                                  17   one filed by each officer. The Court held a hearing on the motions on February 28, 2019. At the

                                  18   hearing, Ms. Miller made representations about the sexual harassment that are not contained in her

                                  19   complaint. In light of those representations, the Court finds that the most efficient way of

                                  20   proceeding is as follows.

                                  21          1.        Ms. Miller has leave to file a first amended complaint (“FAC”). More specifically,

                                  22   Ms. Miller has leave to amend so that (a) she may make additional factual allegations to support

                                  23   her position that Officer Meranda acted “under color of state law” and (b) she may make

                                  24   additional factual allegations as to how long the “lull” in the harassment was (i.e., after Officer

                                  25   Meranda allegedly eased off in his harassment following the January 2015 email but then picked

                                  26   up in the harassment in December 2016). No other amendments (factual or legal) are

                                  27   permitted.

                                  28          2.        Although the Court is allowing Ms. Miller to file a FAC, it is not denying
                                   1   Defendants’ motions to dismiss on the merits. The Court shall apply all arguments in the motions

                                   2   to dismiss to the FAC.

                                   3          3.      Ms. Miller shall file the FAC within two weeks of the date of this order. At the

                                   4   same time, Ms. Miller shall file a supplemental brief addressing why the new factual allegations

                                   5   (a) establish that Officer Meranda acted “under color of state law” and (b) support a continuing

                                   6   violations theory.

                                   7          4.      Within three weeks of the date of this order, Defendants shall file supplemental

                                   8   briefs addressing the same two issues.

                                   9          5.      Each party’s supplemental brief shall be no longer than seven (7) pages.

                                  10          6.      After receiving the supplemental briefing, the Court shall evaluate the FAC based

                                  11   on the original briefing on the motions to dismiss and on the supplemental briefs ordered herein.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: March 1, 2019

                                  16

                                  17                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
